UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-2058


In Re:   NYRON JOEL NICHOLS,

                Petitioner.




         On Petition for Writ of Mandamus.      (7:07-cr-00006)


Submitted:   November 19, 2009               Decided:   December 1, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nyron Joel Nichols, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nyron Joel Nichols petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

notice of appeal.       He seeks an order from this court directing

the district court to act.          Our review of the district court

docket   sheet   reveals   that   the       district   court    found    that   his

notice of appeal was timely filed and directed the Clerk to

process the notice in the usual manner.                In view of this order

by the district court, we deny the mandamus petition as moot.

We   dispense    with   oral   argument      because   the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                        2